Case 18-48000      Doc 16     Filed 01/24/19     Entered 01/24/19 14:32:08        Main Document
                                               Pg 1 of 1

                 UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION
 IN RE:                          ) Case No: 18-48000-399 Chapter 13
                                 )
 JAMES STANLEY HARRIS            )
 MERCEDES DAMITA HARRIS          )
                                 )
               Debtors           )
                                 )

                 TRUSTEE'S WITHDRAWAL OF OBJECTION TO CLAIM

    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and withdraws her
 Objection To Claim dated January 23, 2019, to claim 9 filed on behalf of UNITED CONSUMER
 FINANCIAL SVCS.
 Dated: January 24, 2019                              /s/ Diana S. Daugherty, Chapter 13 Trustee
 WDOCLM--AC
                                                      Diana S. Daugherty, Chapter 13 Trustee
                                                      P.O. Box 430908
                                                      St. Louis, MO 63143
                                                      (314) 781-8100 Fax: (314) 781-8881
                                                      trust33@ch13stl.com

                                    CERTIFICATE OF SERVICE
     I certify that a true and correct copy of the foregoing document was filed electronically on
 January 24, 2019, with the United States Bankruptcy Court, and has been served on the parties in
 interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
 List.

      I certify that a true and correct copy of the foregoing document was filed electronically with
 the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
 first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
 List and listed below on January 24, 2019.

     JAMES STANLEY HARRIS                             UNITED CONSUMER FINANCIAL SVCS
     MERCEDES DAMITA HARRIS                           3936 E FORT LOWELL RD
     618 MARSHFIELD DRIVE                             STE 200
     SAINT LOUIS, MO 63137                            TUCSON, AZ 85712


     BASS & ASSOC PC
     3936 E FORT LOWELL RD
     STE 200
     TUCSON, AZ 85712

                                                      /s/ Diana S. Daugherty, Chapter 13 Trustee
                                                      Diana S. Daugherty, Chapter 13 Trustee
